NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4133-15T1

ANDREW K. BONNER, JR.,

        Plaintiff-Appellant,

v.

CUMBERLAND REGIONAL HIGH
SCHOOL DISTRICT,

     Defendant-Respondent.
_________________________________

              Argued May 24, 2017 – Decided June 27, 2017

              Before Judges Accurso and Manahan.

              On appeal from Superior Court of New Jersey,
              Law Division, Cumberland County, Docket No.
              L-860-14.

              Andrew K. Bonner, Jr., appellant, argued the
              cause pro se.

              Stefani C. Schwartz argued the cause for
              respondent (Schwartz Simon Edelstein & Celso
              LLC, attorneys; Ms. Schwartz, of counsel and
              on the brief, Saiju George, on the brief).

PER CURIAM

        Plaintiff Andrew K. Bonner, Jr. appeals the grant of summary

judgment in favor of defendant Cumberland Regional School District
Board of Education.1      We affirm for the reasons set forth in the

comprehensive fourteen-page written opinion of Judge Darrell M.

Fineman.    We add only the following.

       This matter arises out of alleged incidents of bullying and

harassment perpetrated against plaintiff while he was a student

at Cumberland Regional High School (CRHS) from September 2010

through    June   2013.    In   2009,    CRHS   adopted   a   "Harassment,

Intimidation,     and   Bullying"   policy   (HIB)   providing    for   the

procedure for filing a complaint, the investigation process, and

the punishment for violations of the HIB.2

       The HIB defines "harassment, intimidation, or bullying" as

            any gesture, any written, verbal or physical
            act, or any electronic communication, as
            defined in N.J.S.A. 18A:37-14, whether it be
            a single incident or a series of incidents
            that:

            1.    Is   reasonably    perceived   as   being
                  motivated by either any actual or
                  perceived characteristic, such as race,
                  color,   religion,   ancestry,   national
                  origin,   gender,   sexual   orientation,
                  gender identity and expression, or a
                  mental, physical or sensory disability,
                  or   by    any    other    distinguishing
                  characteristic;

            2.    Takes place on school property, at any
                  school-sponsored function, on a school

1
  Defendant was improperly pled as Cumberland Regional High
School District.
2
    The policy was revised in 2011, and again in 2014.

                                     2                            A-4133-15T1
                 bus, or off school grounds, as provided
                 for in N.J.S.A. 18A:37-15.3;

            3.   Substantially disrupts or interferes
                 with the orderly operation of the school
                 or the rights of other students; and that

                 a.    A reasonable person should know,
                       under the circumstances, that the
                       act(s) will have the effect of
                       physically or emotionally harming a
                       student or damaging the student's
                       property, or placing a student in
                       reasonable fear of physical or
                       emotional harm to his/her person or
                       damage to his/her property; or

                 b.    Has the effect of insulting or
                       demeaning any student or group of
                       students; or

                 c.    Creates a hostile environment for
                       the student by interfering with a
                       student's education or by severely
                       or pervasively causing physical or
                       emotional harm to the student.

In accordance with the policy, plaintiff and his parents filed a

HIB complaint with CRHS on November 29, 2012.                   The complaint

alleged   plaintiff    was   the   victim    of   pervasive    harassment      by

students, teachers, and coaches.

     Thereafter,      John   Mitchell,      principal     of   CRHS   and     HIB

coordinator, together with Joseph Spoltore, a bullying specialist,

conducted   an   investigation     into     plaintiff's    complaint,       which

included interviews with all involved parties.                 On December 3,

2012, both Mitchell and Spoltore concluded plaintiff's claims were


                                      3                               A-4133-15T1
unfounded    based    on   their    inability      to   obtain    sufficient

corroborating evidence and the inconsistencies in plaintiff's

recounting of the alleged predicate events.               By letter dated

December 10, 2012, plaintiff and his parents were advised of the

HIB investigation results.     Plaintiff did not appeal the findings

to the New Jersey Commissioner of Education pursuant to N.J.S.A.

18A:37-15(b)(6)(e).

    On October 24, 2014, plaintiff filed a complaint against

defendant alleging, amongst other claims, negligence, "reckless

endangerment of numerous children," violations of the HIB policy,

the New Jersey Law Against Discrimination (LAD), N.J.S.A. 10:5-1

to -42, public transportation laws, medical privacy laws, and/or

"intellectual property theft."        Defendant filed an answer and an

amended answer.      Prior to the expiration of discovery, defendant

moved for summary judgment, which was denied without prejudice.

After the conclusion of discovery, defendant again moved for

summary judgment.      On April 11, 2016, the judge granted summary

judgment in favor of defendant.           This appeal followed.

    Plaintiff raises the following arguments on appeal:

                                   POINT I

            [PLAINTIFF] WAS NOT AFFORDED THE OPPORTUNITY
            TO APPEAL THE HIB FINDING AND [DEFENDANT'S]
            HIB INVESTIGATION PROCESS WAS FLAWED.



                                      4                             A-4133-15T1
                             POINT II

          A STUDENT HAS A RIGHT TO ACHIEVE AN EDUCATION
          FREE OF HARASSMENT AND [PLAINTIFF'S] CLAIMS
          AS OUTLINED CONSTITUTE HIB UNDER THE NJLAD.

                             POINT III

          DISCLOSURE    OF     [PLAINTIFF'S]    MEDICAL
          INFORMATION WAS IN VIOLATION OF FERPA.

     Our review of a ruling on summary judgment is de novo,

applying the same legal standard as the trial court.     Nicholas v.

Mynster, 213 N.J. 463, 477-78 (2013).       Summary judgment must be

granted if "the pleadings, depositions, answers to interrogatories

and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged

and that the moving party is entitled to a judgment or order as a

matter of law."   Town of Kearny v. Brandt, 214 N.J. 76, 91 (2013)

(quoting R. 4:46-2(c)).

     Thus, we consider, as the judge did, whether "the competent

evidential materials presented, when viewed in the light most

favorable to the non-moving party, are sufficient to permit a

rational factfinder to resolve the alleged disputed issue in favor

of the non-moving party."   Ibid. (quoting Brill v. Guardian Life

Ins. Co., 142 N.J. 520, 540 (1995)).     If there is no genuine issue

of material fact, we must then "decide whether the trial court

correctly interpreted the law."   Massachi v. AHL Servs., Inc., 396


                                  5                          A-4133-15T1
N.J. Super. 486, 494 (App. Div. 2007), certif. denied, 195 N.J.

419   (2008).     We   accord    no   deference    to   the   trial   judge's

conclusions on issues of law and review issues of law de novo.

Nicholas, supra, 213 N.J. at 478.

      Having    considered    appellant's   arguments    in   light   of    the

discovery record, our standard of review and the controlling law,

we find them to be without sufficient merit to warrant discussion

in a written opinion.        R. 2:11-3(e)(1)(E).

      Affirmed.




                                      6                               A-4133-15T1